Citation Nr: 1217651	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-07 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure (Agent Orange).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran was scheduled for an April 2012 video conference hearing before the Board; however, he failed to appear.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a current diagnosis for diabetes mellitus type II, which is a disease presumed to be related to herbicide exposure.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Personnel records verify that the Veteran served aboard the U.S.S. Bronstein and the U.S.S. Hepburn.  In February 2010 the Veteran reported that he served in Da Nang from approximately November 1969 to March 1970; was sent ashore to Vietnam as a representative of the U.S.S. Bronstein sonar division to gather supplies almost daily; and, participated in patrols on the Long Tau River toward Nha Be and Saigon.  

A February 2009 PIES response indicated that the U.S.S. Bronstein was in the official waters of the Republic of Vietnam from April 3, 1971 to April 6, 1971; April 13, 1971 to May 1, 1971; April 18, 1971 to April 25, 1971; May 1, 1971 to May 5, 1971, and May 12, 1971, to May 15, 1971.  The report indicated, however, that there was no conclusive proof of in-country service.  

Copies of the U.S.S. Bronstein's deck logs from November 1969 to March 1970 were requested from the National Archives and Records Administration (NARA).  A December 2009 response indicated that ship's deck logs did not provide information placing individuals aboard the ship, indicate names of individuals who departed the ship and might have set foot in Vietnam, provide other personnel information, or indicate the types of cargo transported.  

In February 2010 NARA was again contacted, this time regarding the U.S.S. Bronstein's herbicide exposure from November 1, 1969, to January 1, 1970, specifically in reference to delivery of supplies to and from Da Nang, Vietnam.  In March 2010 NARA responded that the references could not be located, and that during the cited dates the U.S.S. Bronstein transited from Japan to California, where it remained through January 1970.  

In May 2010 NARA was requested to provide information related to the U.S.S. Bronstein from February 1, 1971, to May 12, 1971, to include verification of the Veteran's statement that he transported supplies to the ship via Da Nang Harbor.  In June 2010 NARA responded indicating that a detailed search of the Deck Logs during the requested time period showed that the ship went to a variety of locations, but did not stop in Vietnam.  The letter indicated that for further assistance regarding Agent Orange exposure the U.S. Armed Service Center for Unit Records Research (CURR) should be contacted.  

CURR was contacted via the Defense Personnel Records Information Retrieval System in April 2011.  CURR indicated that review of the U.S.S. Bronstein's command history did not document that the ship docked or transited inland waterways, or that personnel stepped foot in Vietnam.  It was indicated that information regarding the duties and assignments requiring the Veteran to go ashore to Vietnam could be in his Official Military Personnel File, which would include copies of Temporary Duty orders authorizing him to travel ashore.  

The Board observes that the requests to NARA and CURR did not include a search of record regarding the U.S.S. Hepburn.  In light of the Veteran's report of service, verified by his personnel records, such search for information related to service in Vietnam should have included the U.S.S. Hepburn.  

In addition, the Veteran's personnel records do not include copies of temporary duty orders, and in light of CURR's response, they should be requested on remand.  

Further development is necessary to ascertain whether the Veteran had service in Vietnam, such that he may be presumed to have been exposed to Agent Orange.  Thus, the Veteran's claim has not been adequately developed, and remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding personnel records that have not already been associated with the claims folder.  In particular request any temporary duty assignment documents.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  Use all available resources, to include the National Personnel Records Center, the U.S. Armed Service Center for Unit Records Research, and the National Archives and Records Administration in an attempt to determine whether the Veteran's service, to include that with the U.S.S. Hepburn involved service in Vietnam.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

